Exhibit 10.1

AAC HOLDINGS, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into effective as of the      day of                 ,              (the “Grant
Date”), between AAC Holdings, Inc., a Nevada corporation (“Holdings,” and
together with its Affiliates and Subsidiaries, the “Company”), and
                     (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the AAC Holdings, Inc.
2014 Equity Incentive Plan (the “Plan”).

1. Grant of Restricted Shares.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
                     Restricted Shares (the “Restricted Shares”) on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan.

(b) The Restricted Shares awarded hereunder shall be evidenced by a “book entry”
(i.e., a computerized or manual entry) in the records of Holdings or its
designated agent in the name of the Grantee, and confirmation and account
statements sent to the Grantee with respect to such book-entry Shares may bear
the restrictive legend referenced in the preceding sentence.

(c) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the Restricted Shares vest and
restrictions lapse in accordance with Section 2 hereof.

2. Terms; Vesting.

(a) Subject to the Grantee’s continuous employment with the Company, the
Restricted Shares shall vest and restrictions thereto shall lapse in equal
annual installments over a three-year period from the Grant Date, as set forth
below:

 

Vesting Date

   Restricted
Shares
Incrementally
Vesting        8.333 %       8.333 %       8.333 %       8.333 %       8.333 % 
     8.333 %       8.333 %       8.333 %       8.333 %       8.333 %       8.333
%       8.333 % 

 

1



--------------------------------------------------------------------------------

(b) Except as otherwise determined by the Committee at or after the grant of the
Award hereunder, any Restricted Shares (including dividends accrued and held
thereon) that are not vested shall be forfeited and all rights of the Grantee to
such Restricted Shares shall terminate, without further obligation on the part
of the Company, upon the termination of the Grantee’s employment with the
Company.

(c) Prior to vesting, the Restricted Shares shall be credited with any dividends
payable in cash, Shares or other property paid with respect to such Restricted
Shares. Except as determined by the Committee, in the event (a) of any
adjustment as provided in Section 4.2 of the Plan, or (b) any cash, Shares or
other property is paid by the Company as a dividend on the Restricted Shares,
such cash, Shares or other property payable to the Grantee on such Restricted
Shares shall be subject to the same terms and conditions, including any transfer
restrictions, as relate to the Restricted Shares and shall be paid to the
Grantee when and if the applicable Restricted Shares vest. The Grantee shall be
entitled to voting rights with respect to the Restricted Shares covered by this
Award.

(d) None of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of prior to the vesting of such
Restricted Shares.

3. Termination of Restrictions. Upon vesting of the Restricted Shares, the
applicable restrictions and restricted stock legend shall be removed from the
confirmation and account statements delivered to the Grantee or the Grantee’s
beneficiary or estate, as the case may be, in book-entry form and any dividends
or dividend equivalents accrued thereon shall be paid.

4. No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ or service of Holdings
or any of its Affiliates or Subsidiaries, and Holdings (and its Affiliates and
Subsidiaries) may at any time dismiss the Grantee from employment or service,
free from any liability or any claim under the Plan or this Award (but subject
to the terms of the Grantee’s employment agreement or change in control
agreement, if any, as in effect from time to time).

5. Adjustments. The Committee shall make adjustments in the terms and conditions
of this Award in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.2 of the Plan) affecting
Holdings or any Affiliate, or the financial statements of Holdings or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles. In addition, in the event of certain corporate transactions or
events described in Section 4.2 of the Plan, the Committee may (i) provide for
an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect or
(ii) make provision for a cash payment to the Grantee.

 

2



--------------------------------------------------------------------------------

6. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that except as otherwise provided in the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of the Grantee or any holder
or beneficiary with respect to the Award shall not, to that extent, be effective
without the consent of the Grantee, holder or beneficiary.

7. Withholding of Taxes. Upon the lapse of the restrictions and the issuance of
Shares with respect to any portion of this Award, the Grantee may be required to
pay to the Company and the Company shall have the right and is hereby authorized
to withhold from the Award, from any payment due or transfer made under the
Award or under the Plan, or from any compensation or other amount owing to the
Grantee the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding or other tax-related obligations in
respect of the Award, any transaction involving the Award, or any payment or
transfer under the Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. Without limiting the generality of the authorization
described above, the Committee may in its discretion permit the Grantee to
satisfy or arrange to satisfy, in whole or in part, the tax obligations incident
to the Award by: (a) electing to have Holdings withhold Shares or other property
otherwise deliverable to the Grantee pursuant to the Award (provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy required federal, state local and foreign withholding obligations
using the minimum statutory withholding rates for federal, state, local and/or
foreign tax purposes, including payroll taxes, that are applicable to
supplemental wage income) and/or (b) tendering to Holdings Shares owned by the
Grantee (or by the Grantee and his or her spouse jointly) and purchased or held
for the requisite period of time as may be required to avoid Holding’s or the
Affiliates’ incurring an adverse accounting charge, based, in each case, on the
Fair Market Value of the Shares on the payment date as determined by the
Committee. All such elections shall be irrevocable, made in writing, signed by
the Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

8. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Award are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Award and the terms of the Plan, the
terms of the Plan shall govern.

9. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

10. Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:    AAC Holdings, Inc.    115 East Park Drive, Second Floor   
Brentwood, TN 37027    Attn: Kathryn Sevier Phillips To the Grantee:    The
address then maintained with respect to the Grantee in the Company’s records.

 

3



--------------------------------------------------------------------------------

11. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Nevada without giving
effect to conflicts of laws principles.

12. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

13. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

 

AAC HOLDINGS, INC. By:  

 

Name:   Kathryn Sevier Phillips Title:   General Counsel and Secretary GRANTEE:

 

 

4